internal_revenue_service number release date index number 2056a ----------------- ------------------ ---------------------------- in re ---------------------------------------------------- ----------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------- id no ------------- telephone number --------------------- refer reply to cc psi b04 plr-112752-09 date date legend decedent ------------------------------ spouse qdot ------------------------------------ ------------------------------------------------------------------------------------------------- date date trustee date date attorney ------------ ---------------------- ------------------------- ---------------------------- ------------------- ------------------- --------------------------- dear --------------- this responds to your letter dated date requesting an extension of time pursuant to sec_301_9100-1 of the procedure and administration regulations to file the notice provided under sec_20_2056a-10 of the estate_tax regulations that spouse who is the beneficiary of trust has become a united_states citizen the facts and representations submitted are summarized as follows decedent died on date survived by spouse at the time of decedent's death spouse was not a united_states citizen on date a qualified_domestic_trust qdot under sec_2056a of the internal_revenue_code was established plr-112752-09 trustee serves in the capacity of the u s trustee of the qdot trustee consulted with spouse’s attorney attorney who advised trustee that in accordance with sec_20_2056a-4 property irrevocably assigned to spouse but not transferred to the qdot before the form_706 united_states estate and generation-skipping tax_return is filed must actually be conveyed or transferred to the qdot before the administration of decedent’s estate is completed attorney swore that she advised trustee that when spouse became a u s citizen trustee would need to notify the internal_revenue_service that spouse had become a u s citizen at such time as the administration of decedent’s estate was completed and the qdot was funded however attorney swore that she failed to advise trustee that trustee must notify the service and certify in writing that spouse had become a u s citizen not later than date april 15th of the calendar_year following the year in which spouse had become a u s citizen spouse became a u s citizen on date a date prior to date it is represented that the qdot remains unfunded and there have been no distributions from the qdot to spouse attorney notified spouse and trustee of her failure to advise trustee to make such notification and certification during the required time period and trustee promptly submitted the private_letter_ruling request it is represented that spouse has continuously resided in the united_states from the date of decedent's death and at all times thereafter and remains a resident_of_the_united_states sec_2001 imposes a tax on the transfer of the taxable_estate of every decedent who is a citizen or resident_of_the_united_states sec_2056 provides that for purposes of the tax imposed by sec_2001 the value of the taxable_estate is determined by deducting from the value of the gross_estate an amount equal to the value of any interest in property that passes or has passed_from_the_decedent to the surviving_spouse sec_2056 provides that except as provided in paragraph if the surviving_spouse is not a citizen_of_the_united_states no deduction shall be allowed under sec_2056 paragraph provides that paragraph shall not apply to any property passing to the surviving_spouse in a qdot there are three main requirements under sec_2056a that must be satisfied in order for a_trust to be a qdot the trust instrument must require that at least one trustee of the trust be an individual citizen_of_the_united_states or a domestic_corporation and provides that no distribution other than a distribution of income may be made from the trust unless a trustee who is an individual citizen_of_the_united_states or a domestic_corporation has the right to withhold from the distribution the tax imposed by sec_2056a on the distribution in addition the trust must meet the requirements of regulations that are prescribed to ensure the collection of any federal estate_tax imposed by sec_2056a plr-112752-09 finally the executor must make an election that applies to the trust on the federal estate_tax_return to qualify the property for the federal estate_tax_marital_deduction sec_2056a provides that an estate_tax is imposed on -- a any distribution before the date of death of the surviving_spouse from a qualified_domestic_trust and b the value of the property remaining in a qualified_domestic_trust on the date of the death of the surviving_spouse sec_2056a provides that if the surviving_spouse of the decedent becomes a citizen_of_the_united_states and if such spouse was a resident_of_the_united_states at all times after the date of the death of the decedent and before such spouse becomes a citizen_of_the_united_states and no tax was imposed by sec_2056a with respect to any distribution before such spouse becomes such a citizen or such spouse elects to treat any distribution on which tax was imposed by paragraph a as a taxable gift made by such spouse for purposes of sec_2001 and determining the amount of tax imposed by sec_2501 on actual taxable_gifts made by such spouse during the year in which the spouse becomes a citizen or any in any subsequent year and to treat any reduction in the tax imposed by paragraph a by reason of the credit allowable under sec_2010 with respect to the decedent as a credit allowable to such surviving_spouse under sec_2505 for purposes of determining the amount of the credit allowable under sec_2505 with respect to taxable_gifts made by the surviving_spouse during the year in which spouse becomes a citizen or any subsequent year the tax imposed by sec_2056a shall not apply to any distributions after such spouse becomes a citizen and the tax imposed by sec_2056a shall not apply sec_20_2056a-10 and provide in part that a qdot is no longer subject_to the sec_2056a tax if the surviving_spouse becomes a citizen_of_the_united_states and the spouse was a resident_of_the_united_states at all times after the death of the decedent and before becoming a united_states citizen and the u s trustee of the qdot notifies the internal_revenue_service and certifies in writing that the surviving_spouse has become a united_states citizen notice is to be made by filing a final form 706-qdt on or before april 15th of the calendar_year following the year in which the surviving_spouse becomes a unites state citizen unless an extension of time for filing is granted under sec_6081 sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except in subtitles e g h and i sec_301_9100-3 sets forth the standards that the commissioner uses to determine whether to grant an extension of time to make an election whose due_date is prescribed by a regulation and not expressly provided by statute these standards indicate that the commissioner should grant relief when the taxpayer provides evidence plr-112752-09 proving to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or to advise the taxpayer to make the election based on the facts submitted and the representations made we conclude that the requirements of sec_301_9100-3 have been satisfied therefore u s trustee is granted an extension of time of days from the date of this letter to file the required notice and certification with the internal_revenue_service that spouse has become a united_states citizen in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent sincerely curt g wilson associate chief_counsel passthroughs special industries enclosures copy for sec_6110 purposes copy of this letter cc
